Citation Nr: 1712949	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO. 09-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for arterial hypertension.

2. Entitlement to service connection for an eye disability, to include a refractive error.

3. Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.

4. Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome.

5. Entitlement to a compensable initial rating for a right elbow disability with impairment of supination and pronation of the forearm.

6. Entitlement to a compensable rating prior to May 10, 2016, and in excess of 30 percent thereafter, for right wrist carpal tunnel syndrome.

7. Entitlement to a compensable initial rating for conjunctivitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

These matters were previously remanded by the Board in April 2011 for the agency of original jurisdiction (AOJ) to associate the Veteran's recent VA treatment records with the claims file and provide him with VA examinations. This has been done, and there has been compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

During the course of the appeal, the RO, after additional development, granted service connection for the claim concerning sinusitis, in a June 2016 rating decision. Therefore, the Board finds that the full benefit sought on appeal was granted for this claim, and thus, is no longer on appeal. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to increased ratings for a right and left knee disability, right elbow disability with impairment of supination and pronation of the forearm, and right wrist carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of hypertension.

2. Resolving all reasonable doubt in the Veteran's favor, pterygium of the right eye is etiologically related to active service.

3. The Veteran's chronic conjunctivitis is active, and he has been prescribed eye drops for symptoms during the entire course of the appeal. 


CONCLUSIONS OF LAW

1. The Veteran does not have hypertension that is the result of a disease or injury incurred in or aggravated during active service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for pterygium of the right eye have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent initial rating for chronic conjunctivitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.79, 4.118, 4.124a, Diagnostic Codes 6018, 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in November 2005 and July 2006. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claims decided herein.  The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A. Hypertension

The Veteran asserts that he has arterial hypertension that was diagnosed during his last year of service and that he has been treated for hypertension since separation from service. 

The Veteran's service medical records do not show any complaints of or treatment for hypertension. The Veteran's June 1976 entrance examination shows a blood pressure reading of 112/70, and the June 2005 separation examination shows a blood pressure reading of 120/70. A June 2005 echocardiogram request made in conjunction with the Veteran's separation examination specifically documented that the Veteran had no history of arterial hypertension, and report of the echocardiogram showed that the Veteran had no evidence of left ventricular hypertrophy. The evaluation showed good systolic and diastolic functions. 

In January 2008, the Veteran was seen by his primary care provider for an unrelated matter and was noted at the time to have "borderline" blood pressure, which was read as 135/90. He was placed on a low-salt diet, but no diagnosis of hypertension was assigned. At a March 2008 treatment visit, the Veteran's blood pressure was 125/76, and no diagnosis was assigned at that time or at any time thereafter.

A February 2009 VA examination report showed that the Veteran reported having been assessed with arterial hypertension that onset in 2007. The Veteran was not prescribed continuous medication for hypertension. The Veteran was diagnosed with borderline hypertension under control with low sodium diet.

A May 2016 VA examination report shows that the Veteran was not diagnosed with hypertension as blood pressure readings were 120/70, 122/72, and 120/70. 

Hypertension is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of less than 90. Hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

Considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). Here, however, the record shows normal blood pressure readings during service and on multiple post-service treatment records. The Board notes that while the February 2009 VA examiner report noted an arterial hypertension problem, the examiner did not diagnosis hypertension with objective indications to confirm that diagnosis. An additional VA examination was provided to the Veteran in May 2016 that specifically found no confirmed hypertension by objective testing. Hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016). The evidence does not show that readings were taken two or more times on at least three different days to confirm a diagnosis of hypertension at any time during the period under review. Moreover, when the Veteran was examined by VA in May 2016, the examiner indicated that there was no objective clinical evidence of hypertension as the Veteran's blood pressure readings were normal at the time of the examination and the Veteran was not taking any medication to treat hypertension. 

The Board finds that the May 2016 examination report and medical opinion to be persuasive and to be uncontradicted by any contrary competent opinion documenting sufficient blood pressure readings to confirm any diagnosis of hypertension. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). That opinion was based on a full review of the record, including the service medical records, VA treatment records, the Veteran's statements, and a through clinical evaluation. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for hypertension. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In the absence of a diagnosis of hypertension related to service, the Board finds that service connection is not warranted. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The only evidence in support of the Veteran's claim is his own contentions that he was treated for hypertension in his last year of service and was diagnosed with hypertension after service. However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion the diagnosis of hypertension. Layno v. Brown, 6 Vet. App. 465 (1994). Consequently, his statements regarding hypertension are insufficient to establish a current diagnosis. The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of hypertension in the absence of specialized training. The Board notes that the Veteran was examined for left ventricular hypertrophy during his final year of separation from service, but all objective findings showed no heart conditions, left ventricular hypertrophy, or hypertension. The only blood pressure readings of record do not support a diagnosis of hypertension pursuant to the applicable regulation.

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board finds the preponderance of the evidence is against the claim, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016).

B. Eye Disability

The Veteran asserts that he has an eye disability other than service-connected conjunctivitis that consists of a loss of vision due to an eye injury. Specifically, the Veteran reports that he was issued eye glasses in May 1982 and suffered an eye injury in December 1990 that worsened his vision.

A review of the Veteran's service treatment record shows that he was prescribed eye glasses for defective vision in May 1982. A June 1983 service treatment record shows that the Veteran was diagnosed with pterygium formation to the nasal border of the right eye. A December 1986 service treatment record shows that the Veteran's eyes were assessed with an astigmatism. A December 1990 service treatment record shows that the Veteran was treated for a laceration to the right eye brow area while playing racquetball. Examination showed no loss of consciousness or right eye symptoms. An October 2001 service treatment record shows that the Veteran was assessed with no eye diseases. A June 2005 separation examination report shows that the Veteran had a clinically normal eye examination. 

A February 2009 VA examination report shows that the Veteran's eyes showed no symptoms. Reaction of pupils to light and accommodations and gross visual field assessments were normal. No other abnormalities of the fundus, lids, eyebrows, and conjunctivae were noted. The Veteran's vision was noted as 20/40 uncorrected and 20/20 corrected for the right eye; and 20/25-1 uncorrected and 20/20 corrected for the left eye. The Veteran was diagnosed with a refractive error (myopia, astigmatism, presbyopia); no conjunctivitis noted; and retinal degenerative drusens. Loss of vision was noted as caused by or a result of his refractive error. 

A May 2016 VA eye examination showed that the Veteran was diagnosed with a nasal pterygium right eye, mild chronic conjunctivitis, and bilateral blepharitis. The examiner reported that the Veteran's loss of vision was due to refractive error, hyperopia, astigmatism, and presbyopia. The examiner reported that the Veteran's nasal pterygium right eye was not secondary to chronic conjunctivitis or caused by military service. The examiner also noted that presbyopia and drusens were not caused or aggravated by active service but occurred naturally with the aging process. The examiner also noted that these conditions were not caused or aggravated by the service-connected conjunctivitis. 

With regards to the Veteran's vision, the Board notes that refractive error of the eyes is not a disease or injury within the meaning of the law and regulations governing the award of VA compensation. 38 C.F.R. § 3.303 (c) (2016). For purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation. In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, even if visual acuity decreased in service. 38 C.F.R. §§ 3.303 (c), 4.9 (2016). The validity of this exclusion in 38 C.F.R. § 3.303 (c) of congenital and development defects such as refractive error from the definition of disease or injury has been upheld by the United States Court of Appeals for Veterans Claims (Court). Winn v. Brown, 8 Vet. App. 510 (1996). 

The May 2016 VA examiner specifically determined there was no ocular pathology, other than refractive error, as a result of service. The examiner noted that the Veteran's vision impairment was caused by aging and not caused by service or other service connected disabilities. Thus, to the extent that the Veteran is claiming any decrease in vision due to refractive error, this cannot be service connected and such a claim must be denied as a matter of law. 

In that connection, for the conditions diagnosed as presbyopia and drusens, the Board finds that the weight of the evidence is against granting service connection for these disabilities. This is so because they were first diagnosed after separation from service, and the May 2016 VA examiner determined that they were not incurred in or related to active service. Therefore, service connection for conditions of the eye, to include vision impairment, presbyopia, and drusens, must be denied. 

However, with regards to the Veteran's diagnosed pterygium of the right eye, the Board finds that the record, as it currently stands, contains evidence both for and against the claim for service connection. Notably, the Veteran was diagnosed during active service with a right eye pterygium in June 1983. The evidence against the claim is the May 2016 VA opinion noting that the pterygium was not secondary to a service connected disability or incurred during active service. However, the VA examiner did not note the in-service diagnosis of the pterygium of the right eye. 

Based on the evidence of record, the Board finds that the evidence for and against the claim is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran. The Board finds that the Veteran's pterygium is related to active service as it was first diagnosed during active service and was also diagnosed in May 2016, during the pendency of the appeal. Accordingly, entitlement to service connection for pterygium of the right eye is warranted. 38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
III. Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found, is required. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran has been assigned an initial noncompensable rating for chronic conjunctivitis as of August 1, 2005. 38 C.F.R. § 4.79, Diagnostic Code 6018 (2016). Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned. A maximum 10 percent rating is warranted if there is evidence of active conjunctivitis with objective symptoms (red, thick conjunctivae, mucous secretion, etc.). Id. 

Conjunctivitis can also be assessed as disfigurement under Diagnostic Code 7800. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016). Under Diagnostic Code 7800, a compensable evaluation of 10 percent is warranted when there is one characteristic of disfigurement. 38 C.F.R. § 4.118. The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches in length; (2) scar at least one-quarter inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches. 

A February 2009 VA examination shows the Veteran denied ocular pain. The Veteran was diagnosed with retinal degenerative drusens, but no conjunctivitis was noted. 

A May 2016 VA examination report noted that the Veteran's eye condition did not cause scarring or disfigurement. The Veteran's visual impairment was noted to be caused by a refractive condition and not aggravated or caused by the conjunctivitis. The examiner diagnosed the Veteran with mild chronic conjunctivitis not causing decrease in visual acuity and at present treated with lubricant eye drops. 

After a review of the evidence of record, the Board find that an initial 10 percent rating is warranted for the Veteran's chronic conjunctivitis. Here, the Board finds that the probative evidence of the May 2016 VA examination report noted that conjunctivitis was active and that the Veteran was using eye drops for treatments. Therefore, the Board finds that under Diagnostic Code 6018, a 10 percent rating is warranted, which is the maximum rating available for the condition. 

The evidence does not show visual impairment or disfigurement that would warrant a higher rating under any other diagnostic code for evaluating the eye disability., nor did either VA examiner note any such symptomatology on examination of the Veteran's eyes. Thus, the preponderance of the evidence is against an even higher, or separate, initial rating, for the Veteran's conjunctivitis. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

IV.	Extraschedular Rating

The Board has also considered whether this case should be referred to the Director of VA's Compensation Service for extraschedular consideration. 38 C.F.R. § 3.321 (b)(1) (2016).

In this case, the rating criteria for conjunctivitis reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence. The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case. 

The Board has considered whether the Veteran's claim for a higher initial rating for his service-connected conjunctivitis should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 (b)(1) (2016) and has concluded that no such referral is warranted. The Veteran's symptoms are fully contemplated by the schedular rating criteria. Further, the disability in question has not led to marked interference with employment or frequent hospitalization, and his symptoms of irritated eyes are considered in the rating criteria. Higher ratings are available for the disability. There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for pterygium of the right eye is granted. 

Entitlement to an initial rating of 10 percent, but no higher, for conjunctivitis is granted. 


REMAND

Increased Rating- Right Wrist Carpal Tunnel Syndrome

With regard to the Veteran's claim for an increase rating for carpal tunnel syndrome of the right wrist, a June 2016 RO rating decision increased the Veteran's rating from noncompensable to 30 percent disabling as of May 10, 2016. However, the RO did not include any determination with regard to the rating for carpal tunnel of the right wrist prior to May 10, 2016. Therefore, the a remand is required for issuance of a supplemental statement of the case for this issue.

Increased Ratings- Right and Left Knee Disabilities and Right Elbow Disability 

With regard to the issues of entitlement to increased ratings for right and left knee disabilities and a right elbow disability with impairment of supination and pronation of the forearm, although VA examinations were conducted in 2009 and 2016, recent case law renders those examinations inadequate. Correia v. McDonald, 28 Vet. App. 158 (2016). In particular, the Board notes that findings from the previous examinations now are insufficient to assess the Veteran's knee and elbow range of motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings. Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of his right and left knee disabilities and his right elbow disability with impairment of supination and pronation of the forearm.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination concerning the severity of his service-connected right and left knee disabilities and his right elbow disability with impairment of supination and pronation of the forearm. The electronic claims file must be made available to the examiner for review. The report of examination should include a complete rationale for all opinions expressed. 

The examiner should set forth all current complaints and findings pertaining to the service-connected bilateral knee disorder and right elbow disorder. The examiner should address the range of motion of the right and left knees and the right and left elbows. The examiner should also address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.

For each joint, the examiner must identify the point in range of motion where pain begins. Any additional functional loss of any examined joint should be expressed in terms of additional limitation of motion. The examiner should also address whether there is additional loss of motion of the left or right knee or the right elbow that is associated with flare-ups or on repetitive use. 

The examiner must specifically test the range of motion of the right and left knees and right and left elbows in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Thereafter, the RO should readjudicate the issues on appeal, to include the claim for increased ratings for right wrist carpal tunnel syndrome. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case (SSOC), which should include consideration of all evidence received since the prior SSOC on each particular issue, and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


